Citation Nr: 0828523	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic diarrhea.

2.  Entitlement to service connection for headaches, 
including as residuals of head trauma.

3.  Entitlement to service connection for difficulty 
concentrating and memory loss, including as due to an 
undiagnosed illness.

4.  Entitlement to service connection for leg cramps.

5.  Entitlement to service connection for hearing loss 
disability.

6.  Entitlement to service connection for tinnitus 
disability.

7.  Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A May 2004 rating decision denied 
entitlement to the service connection claims, and a notice of 
disagreement was filed in August 2004.  An August 2005 rating 
decision denied entitlement to a TDIU, and a notice of 
disagreement was filed in August 2005.  A statement of the 
case was issued in September 2005 with regard to all issues, 
and a substantive appeal was received in September 2005.  The 
veteran testified at a RO hearing in August 2004, and at a 
Board hearing in July 2008.

At the Board hearing, the veteran raised claims of service 
connection for bilateral carpal tunnel syndrome, post-
traumatic stress disorder (PTSD), and depression, and also 
raised a claim of an increased disability rating for cervical 
spine disability, specifically complaining of tingling in the 
arms.  These issues are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the Board hearing, the veteran testified that he sought 
treatment with a civilian doctor for diarrhea or irritable 
bowel syndrome shortly after separation from service.  The RO 
should contact the veteran to obtain the name, address, and 
dates of treatment with such medical provider, and then 
request such records.

The veteran has indicated that he undergoes all of his post-
service treatment at the VA Medical Centers (VAMCs) in 
Nashville and Clarksville, Tennessee.  While it appears that 
the RO has requested a portion of such treatment records, it 
appears that some of the records associated with the claims 
folders have been supplied solely by the veteran and thus it 
is unclear if such records constitute a complete record.  The 
RO should request the entirety of the veteran's VA outpatient 
treatment records from the Nashville VAMC, for the period 
September 1991 to the present.

The veteran has submitted January 2007 documentation 
reflecting that he has sought counseling with Vocational 
Rehabilitation.  Such records are relevant to the claim for a 
TDIU.  Thus, the veteran's vocational rehabilitation folder 
should be associated with the claims folder.

At the Board hearing, the veteran indicated that a Social 
Security Administration (SSA) decision was in appellate 
status.  The RO should request the veteran's records from the 
SSA.  

Based on review of the medical documentation of record and 
testimony at the RO and Board hearings, the Board has 
determined that the veteran should be afforded VA 
examinations pertaining to his service connection claims to 
determine the nature and etiology of such claimed 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the issues on appeal.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted 
and that an effective date will be granted if a TDIU is 
granted, and also include an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request that the 
veteran provide the name, address, and 
dates of treatment with regard to the 
post-service civilian doctor who provided 
treatment for his claimed diarrhea and 
irritable bowel syndrome.  After any 
necessary authorizations are completed by 
the veteran, the RO should obtain the 
entirety of the veteran's treatment 
records from such medical provider.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

3.  The RO should associate with the 
claims folder VA outpatient treatment 
records from the Nashville VAMC for the 
period September 1991, to the present.

4.  The RO should request the veteran's 
records from the SSA, to include any 
decision and associated medical records.

5.  The RO should associate the veteran's 
vocational rehabilitation folder with the 
claims folder.

6.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed diarrhea.  It 
is imperative that the claims folder, to 
include all service medical records, be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether the veteran has 
diarrhea or a chronic intestinal 
disability, and whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current diarrhea or 
intestinal disability is related to his 
active duty service or any incident 
therein.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

7.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed headaches.  
It is imperative that the claims folder, 
to include all service medical records, 
be reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to the following:

(a)  does the veteran have a headache 
disability; and, if so,

(b) whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current headache 
disability is related to his active duty 
service or any incident therein, to 
include the March 1990 in-service head 
injury; and,

(c) whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current headache 
disability is caused or aggravated by his 
service-connected cervical spine 
disability.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

8.  The RO should schedule the veteran 
for an appropriate VA examination to 
assess the nature and etiology of any 
claimed difficulty concentrating and 
memory loss.  It is imperative that the 
claims file be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
clearly report whether the veteran 
exhibits objective indications of 
chronic disability (manifested by 
certain signs or symptoms) associated 
with his difficulty concentrating and 
memory loss complaints.  The examiner 
must clearly report whether the 
veteran's difficulty concentrating and 
memory loss, are attributable to a 
known medical diagnosis.  If any of the 
claimed disabilities are attributable 
to a known medical diagnosis, the 
examiner should opine as to the 
following:

(a) whether it is at least as likely as 
not (i.e. a 50 percent or higher degree 
of probability) that any such diagnoses 
are related to the veteran's service or 
any incident during service, to include 
the March 1990 in-service head injury; 
and,

(b) whether it is at least as likely as 
not (i.e. a 50 percent or higher degree 
of probability) that any such diagnoses 
are caused or aggravated by the 
veteran's service-connected cervical 
spine disability.

All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.

9.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed leg cramps.  
It is imperative that the claims folder, 
to include all service medical records, 
be reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether the veteran has a 
leg cramp disability, and whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
current leg cramp disability is related 
to his active duty service or any 
incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

10.  The veteran should be scheduled for 
a VA audiometric examination to ascertain 
whether he currently suffers from 
bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  If so, the 
examiner should offer an opinion as to 
whether such hearing loss and any claims 
of tinnitus are causally related to 
service.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.

11.  After completion of the above, the 
RO should review the record and determine 
if the claims can be granted.  If any of 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




